


Exhibit 10.28
ISLE OF CAPRI CASINOS, INC.
THIRD AMENDMENT
TO AMENDED AND RESTATED CREDIT AGREEMENT
This THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is dated as of June 17, 2004 between ISLE OF CAPRI CASINOS, INC., a Delaware
corporation (“Company”) and CANADIAN IMPERIAL BANK OF COMMERCE, as
administrative agent for Lenders (“Administrative Agent”), and is made with
reference to that certain Second Amended and Restated Credit Agreement dated as
of April 26, 2002 (as amended or otherwise modified from time to time, the
“Credit Agreement”), by and among Company, the financial institutions listed
therein as Lenders, the Co-Syndication Agents listed therein, the
Co-Documentation Agents listed therein, CIBC World Markets Corp., as Lead
Arranger, and the Administrative Agent. Capitalized terms used herein without
definition shall have the same meanings herein as set forth in the Credit
Agreement.
RECITALS
WHEREAS, Company, Agents and Lenders desire to amend the Credit Agreement to
amend the definition of Consolidated EBITDA;
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
                    Section 1.    AMENDMENTS TO THE CREDIT AGREEMENT
1.1     Amendments to Section 1: Definitions
 
Subsection 1.1 of the Credit Agreement is hereby amended by amending and
restating the definition of Consolidated EBITDA in its entirety as follows,
which amendment and restatement shall be effective with respect to any period
including the Fiscal Quarter ending April 25, 2004 and all periods after the
date hereof :
“Consolidated EBITDA” means, for any period, the sum of the amounts for such
period of (i) Consolidated Net Income, (ii) Consolidated Interest Expense, (iii)
provisions for taxes based on income, (iv) total depreciation expense, (v) total
amortization expense, (vi) pre-opening expense, (vii) cash dividends or other
distributions actually paid to Borrower by its Unrestricted Subsidiaries (but
excluding any distributions made for the purpose of paying any taxes arising
from any equity ownership interests in such Unrestricted Subsidiaries), (viii)
management fees actually paid to Borrower by its Unrestricted Subsidiaries, (ix)
other non-recurring items reducing Consolidated Net Income but not requiring the
expenditure of cash,(x) the Transaction Costs, in an aggregate amount not to
exceed $11,000,000 (it being specifically understood that such Transaction Costs
shall be included in the determination of Consolidated EBITDA for each four
Fiscal Quarter period that includes the Fiscal Quarter ending April 28, 2002),
and (xi) all redemption premiums, fees, costs and expenses paid by Borrower in
connection with any Indebtedness or refinancing of Indebtedness permitted to be
incurred or refinanced pursuant to subsection 7.1 of this Agreement, less the
sum of (A) interest income, and (B) other non-recurring items increasing
Consolidated Net Income but not constituting the receipt of cash, all of the
foregoing as determined on a consolidated basis for Borrower and its Restricted
Subsidiaries in conformity with GAAP.
Section 2.    CONDITIONS TO EFFECTIVENESS
Section 1 of this Amendment shall become effective only upon the satisfaction of
all of the following conditions precedent (the date of satisfaction of such
conditions being referred to herein as the “Third Amendment Effective Date”):
 1. On or before the Third Amendment Effective Date, Company shall deliver to
    Lenders (or to Administrative Agent for Lenders with sufficient originally
    executed copies, where appropriate, for each Lender and its counsel) copies
    of this Amendment, executed by Company and each Credit Support Party.
 2. On or before the Third Amendment Effective Date, Administrative Agent shall
    have executed copies of this Amendment on behalf of itself and consenting
    Lenders.
 3. On or before the Third Amendment Effective Date, all corporate and other
    proceedings taken or to be taken in connection with the transactions
    contemplated hereby and all documents incidental thereto not previously
    found acceptable by Administrative Agent, acting on behalf of Lenders, and
    its counsel shall be satisfactory in form and substance to Administrative
    Agent and such counsel, and Administrative Agent and such counsel shall have
    received all such counterpart originals or certified copies of such
    documents as Administrative Agent may reasonably request.
     
     
    Section 3.    COMPANY’S REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Amendment and to amend the Credit
Agreement in the manner provided herein, Company represents and warrants to each
Lender that the following statements are true, correct and complete:
 1. Corporate Power and Authority. Company and each Credit Support Party has all
    requisite corporate power and authority to enter into this Amendment and to
    carry out the transactions contemplated by, and perform its obligations
    under, the Credit Agreement as amended by this Amendment (the “Amended
    Agreement”).
 2. Authorization of Agreements. The execution and delivery of this Amendment
    and the performance of the Amended Agreement have been duly authorized by
    all necessary corporate action on the part of Company and each Credit
    Support Party.
 3. No Conflict. The execution and delivery by Company and each Credit Support
    Party of this Amendment and the performance by Company of the Amended
    Agreement do not and will not (i) violate any provision of any law or any
    governmental rule or regulation applicable to Company or any of its
    Subsidiaries, the Certificate or Articles of Incorporation or Bylaws of
    Company or any of its Subsidiaries or any order, judgment or decree of any
    court or other agency of government binding on Company or any of its
    Subsidiaries, (ii) conflict with, result in a breach of or constitute (with
    due notice or lapse of time or both) a default under any Contractual
    Obligation of Company or any of its Subsidiaries, (iii) result in or require
    the creation or imposition of any Lien upon any of the properties or assets
    of Company or any of its Subsidiaries, except pursuant to the Loan
    Documents, or (iv) require any approval of stockholders or any approval or
    consent of any Person under any Contractual Obligation of Company or any of
    its Subsidiaries.
 4. Governmental Consents. The execution and delivery by Company and each Credit
    Support Party of this Amendment and the performance by Company of the
    Amended Agreement do not and will not require any registration with, consent
    or approval of, or notice to, or other action to, with or by, any federal,
    state or other governmental authority or regulatory body.
 5. Binding Obligation. This Amendment has been duly executed and delivered by
    Company and each Credit Support Party and this Amendment and the Amended
    Agreement are the legally valid and binding obligations of Company and each
    Credit Support Party, enforceable against Company and each Credit Support
    Party in accordance with their respective terms, except as may be limited by
    bankruptcy, insolvency, reorganization, moratorium or similar laws relating
    to or limiting creditors’ rights generally or by equitable principles
    relating to enforceability.
 6. Incorporation of Representations and Warranties From Credit Agreement. The
    representations and warranties contained in Section 4 of the Credit
    Agreement are and will be true, correct and complete in all material
    respects on and as of the Third Amendment Effective Date to the same extent
    as though made on and as of that date, except to the extent such
    representations and warranties specifically relate to an earlier date, in
    which case they were true, correct and complete in all material respects on
    and as of such earlier date.
 7. Absence of Default. No event has occurred and is continuing or will result
    from the consummation of the transactions contemplated by this Amendment
    that would constitute an Event of Default or a Potential Event of Default.

Section 4.    ACKNOWLEDGEMENT AND CONSENT
Company is a party to certain Collateral Documents pursuant to which Company has
created Liens in favor of Administrative Agent on certain Collateral to secure
the Obligations. Each Restricted Subsidiary is a party to a Subsidiary Guaranty
and certain Collateral Documents pursuant to which such Restricted Subsidiary
has (i) guarantied the Obligations and (ii)  created Liens in favor of
Administrative Agent on certain Collateral to secure the obligations of such
Restricted Subsidiary under the Subsidiary Guaranty. Company and each Restricted
Subsidiary are collectively referred to herein as the “Credit Support Parties”,
and the Subsidiary Guaranties and Collateral Documents referred to above are
collectively referred to herein as the “Credit Support Documents”.
Each Credit Support Party hereby acknowledges that it has reviewed the terms and
provisions of the Credit Agreement and this Amendment and consents to the
amendment of the Credit Agreement effected pursuant to this Amendment. Each
Credit Support Party hereby confirms that each Credit Support Document to which
it is a party or otherwise bound and all Collateral encumbered thereby will
continue to guaranty or secure, as the case may be, to the fullest extent
possible the payment and performance of all “Obligations,” “Guarantied
Obligations” and “Secured Obligations,” or other similar terms, as the case may
be (in each case as such terms are defined in the applicable Credit Support
Document), including, without limitation, the payment and performance of all
such “Obligations,” “Guarantied Obligations” or “Secured Obligations,” or
similar terms, as the case may be, in respect of the Obligations of Company now
or hereafter existing under or in respect of the Amended Agreement and the
Notes.
Each Credit Support Party acknowledges and agrees that any of the Credit Support
Documents to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment. Each Credit Support Party represents and
warrants that all representations and warranties contained in the Amended
Agreement and the Credit Support Documents to which it is a party or otherwise
bound are true, correct and complete in all material respects on and as of the
Third Amendment Effective Date to the same extent as though made on and as of
that date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true, correct and complete in
all material respects on and as of such earlier date.
Each Credit Support Party (other than Company) acknowledges and agrees that
(i) notwithstanding the conditions to effectiveness set forth in this Amendment,
such Credit Support Party is not required by the terms of the Credit Agreement
or any other Loan Document to consent to the amendments to the Credit Agreement
effected pursuant to this Amendment and (ii) nothing in the Credit Agreement,
this Amendment or any other Loan Document shall be deemed to require the consent
of such Credit Support Party to any future amendments to the Credit Agreement.
 
                    Section 5.    MISCELLANEOUS
 
A.     Reference to and Effect on the Credit Agreement and the Other Loan
Documents.
 1. On and after the Third Amendment Effective Date, each reference in the
    Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
    words of like import referring to the Credit Agreement, and each reference
    in the other Loan Documents to the “Credit Agreement”, “thereunder”,
    “thereof” or words of like import referring to the Credit Agreement shall
    mean and be a reference to the Amended Agreement.
 2. Except as specifically amended by this Amendment, the Credit Agreement and
    the other Loan Documents shall remain in full force and effect and are
    hereby ratified and confirmed.
 3. The execution, delivery and performance of this Amendment shall not, except
    as expressly provided herein, constitute a waiver of any provision of, or
    operate as a waiver of any right, power or remedy of Agent or any Lender
    under, the Credit Agreement or any of the other Loan Documents.

 

B.     Fees and Expenses.
Company acknowledges that all costs, fees and expenses as described in
subsection 10.2 of the Credit Agreement incurred by the Administrative Agent and
its counsel with respect to this Amendment and the documents and transactions
contemplated hereby shall be for the account of Company.

C.     Headings
. Section and subsection headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose or be given any substantive effect.

D.     Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT
LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES
.

E.     Counterparts; Effectiveness
. This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document. This Amendment
(other than the provisions of Section 1 hereof, the effectiveness of which is
governed by Section 2 hereof) shall become effective upon the execution of a
counterpart hereof by Company, each Credit Support Party and Administrative
Agent and the execution of a Lender Consent by consenting Lenders and receipt by
Company and Administrative Agent of written or telephonic notification of such
execution and authorization of delivery thereof.

[Remainder of page intentionally left blank]

     

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
ISLE OF CAPRI CASINOS, INC.
By:    /s/Allan B. Solomon   
              Allan B. Solomon
                                                                        
 Executive Vice President


CSNO, INC.
GEMINI, INC.
GRAND PALAIS RIVERBOAT, INC.
IOC – BOONVILLE, INC.
IOC – COAHOMA, INC.
IOC – DAVENPORT, INC.
IOC – KANSAS CITY, INC.
IOC – LULA, INC.
IOC – NATCHEZ, INC.
IOC HOLDINGS, L.L.C.
ISLE OF CAPRI BETTENDORF, L.C.
ISLE OF CAPRI CASINO COLORADO, INC.
ISLE OF CAPRI CASINO –TUNICA, INC.
ISLE OF CAPRI MARQUETTE, INC.
LL HOLDING CORPORATION
LOUISIANA RIVERBOAT GAMING PARTNERSHIP
LRGP HOLDINGS, LLC
PPI, INC.
RIVERBOAT CORPORATION OF MISSISSIPPI
RIVERBOAT CORPORATION OF MISSISSIPPI-VICKSBURG
RIVERBOAT SERVICES, INC.
ST. CHARLES GAMING COMPANY, INC.
(for purposes of Section 4 only) as a Credit Support Party


By:    /s/Allan B. Solomon   
              Allan B. Solomon
                                                                         
Executive Vice President

       

--------------------------------------------------------------------------------

 

CANADIAN IMPERIAL BANK OF COMMERCE, individually and as Administrative Agent




By: /s/ Authorized Signatory
Name:
Title:
CIBC World Markets Corp., AS AGENT

       

--------------------------------------------------------------------------------

 

EXHIBIT A          to Third Amendment to Amended and Restated Credit Agreement


CONSENT OF LENDER




Reference is hereby made to the Third Amendment to Amended and Restated Credit
Agreement (the “Amendment”) dated as of June 17, 2004 by and between Isle of
Capri Casinos, Inc. a Delaware corporation (“Company”), Canadian Imperial Bank
of Commerce, as administrative agent for the Lenders (“Administrative Agent”),
which is made with reference to that certain Third Amended and Restated Credit
Agreement dated as of April 26, 2002 (the “Credit Agreement”), by and among
Company, the financial institutions listed therein as Lenders, the
Co-Syndication Agents listed therein, the Co-Documentation Agents listed
therein, CIBC World Markets Corp., as Lead Arranger, and the Administrative
Agent.
The undersigned Lender hereby consents to the execution and delivery of the
Amendment by Administrative Agent on its behalf, substantially in the form of
the draft presented to the undersigned Lender on June 16, 2004.


Dated: June 17, 2004
[Name of Institution]
By:/s/ Authorized Signatory
Name:
Title:


 